221 F.2d 117
Cornelius P. COUGHLAN, Appellant,v.UNITED STATES of America, Appellee.
No. 14726.
United States Court of Appeals Ninth Circuit.
April 20, 1955.

Cornelius P. Coughlan, Fairbanks, Alaska, for appellant.
Theodore F. Stevens, U. S. Atty., George M. Yeager, Asst. U. S. Atty., Fairbanks, Alaska, for appellee.
Before STEPHENS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
Petitioner, an attorney at law admitted to practice his profession in the territory of Alaska, asks us to grant him the right to file a supersedeas bond under the provisions of Rule 73(d), Federal Rules of Civil Procedure, Title 28 U.S.C.A. The practical effect of the filing of the bond as requested would be to suspend the operation of the judgment and permit petitioner to continue as an officer of the court in the high trust capacity of representing clients in court and out. We do not think the function of the provision for a supersedeas bond and order deprives the court of its inherent right to protect the integrity of its proceedings. Judgment of disbarment was ordered after a trial before a United States District Judge, and the judgment is now on appeal to this court. We decline to interfere in its operation, but suggest that the appeal be submitted for decision with as little delay as the situation permits.


2
The motion is denied.